DETAILED ACTION
In response to the Preliminary Amendments filed on June 26, 2019, claims 3-10 are amended; claim 2 is cancelled; and claim 11 is newly added. Currently, claims 1 and 3-11 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the “internal threads 4” on Figures 1-6 appears to be illustrated on the external surface of the connecting port 3. For example, the line indicating thread 4 may be indicated with dashed line or ghost line so that it is clear that it is on internal thread 4 is provided internally on connecting port 3 to avoid the confusion that internal thread 4 being positioned externally. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the recitations of “nanometer to micrometer” on instant [0018], [0022], [0029], [0044], and [0046] should be amended to recite --a nanometer to a micrometer-- as the recitations have been interpreted to require to thereby avoid any confusion with the recitation. 
Appropriate correction is required.

Claim Objections
Claims 3-9 are objected to because of the following informalities:  
Claims 3-9: the recitations of “The device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1” should be recited as --The device for preventing contamination of the positive-pressure connector of the indwelling needle according to claim 1-- since claim 1 already introduces the respective limitations. 
Claim 9: the recitation of ““nanometer to micrometer” on line 12 should be recited as --a nanometer to a micrometer-- so as to avoid any confusion and to be consistent with the instant disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 9, the following recitations are confusing:
First, the recitation of “the pore diameter” on line 3 lack antecedent basis because this is the first recitation of the limitation and also the first time the claim requires that the filtering membrane comprising pores or having a pore diameter. However, for the purpose of continuous examination as best understood from the instant disclosure, the claim is interpreted as requiring that the filtering membrane comprises pores having a pore diameter.
Second, the recitations of “but not limited to” on lines 4, 8, and 13 render the claim indefinite because the claim include elements not actually disclosed (those encompassed by “but not limited to”, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05. Specifically, does the claim require that the membrane comprising one of the material of lines 4-7 or any other material since it is not limited to these materials? Similarly, does the claim require that the respective shapes of the shell and the air pressure balance hole comprising a shape as listed in respective lines 8-11 and lines 13-14 or any other shape since the shapes are not limited to the respectively listed shapes. However, for the purpose of continuous examination as best understood from the instant disclosure, the claim is interpreted as requiring that the membrane comprising one of the material of lines 4-7; the shape of the shell comprising one of the shapes of lines 8-11; and the shape of the air pressure balance hole comprising one of the shapes listed on lines 13-14. While the instant disclosure also provide support for the material and shapes being not limited to the listed membranes or shapes, the claim scope must be definite. If applicant intends to require that the claim scope include the filtering membrane comprising materials not listed and that the shapes of the shell and the air pressure balance hole comprising shapes not listed, it is suggested that applicant may remove these limitations from the claim to avoid the noted indefiniteness. Otherwise, it is suggested that applicant may consider amending the claim so as to remove the recitations of “but is not limited to.”
Third, the recitation of “the pore diameter of the air pressure balance hole” is also confusing because of the following: 1) the recitation of “the pore diameter” lack antecedent basis; 2) it is unclear if the recitation of the recitation of “the pore diameter” is referring to the diameter of the air pressure balance hole or if the recitation is further requiring that the air pressure balance hole comprises a pore and that the recitation is referring to the pore diameter of this pore of the air pressure balance hole. However, as best understood from the instant disclosure, the recitation is interpreted as referring to the diameter of the air pressure balance hole. Therefore, it is suggested that the recitation be amended to recite --the diameter of the air pressure balance hole--. Appropriate clarification is required. However, if applicant intends to require that the air pressure balance hole comprises a pore and that the recitation is referring to the pore diameter of this pore of the air pressure balance hole, please provide support for this scope so as to avoid any issues of new matter.
Regarding claim 11, the recitation of “the air pressure balance hole” on line 8 is confusing because the claim requires a plurality of air pressure balance holes on line 6. Therefore, it is unclear whether the recitation in line 8 is referring one of the plurality of air pressure balance holes, all of the plurality of air pressure balance holes, or another air pressure balance hole different from the plurality of air pressure balance holes of line 6. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to --the plurality of air pressure balance hole--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si (CN 203694250 U). It is noted that citations of Si are referring to the provided English Translation.
Claim 1. Si discloses a device for preventing contamination of a positive-pressure connector of an indwelling needle, comprising: 
a shell (4); 
a connecting port (i.e., port of cap 4 with internal threads as identified in annotated Fig. 2) fixedly connected to the shell and used for connecting to the positive-pressure connector; 
an air pressure balance hole (6) disposed opposite to the connecting port and provided on the shell; and 
a filtering membrane (5) disposed between the air pressure balance hole and the connecting port.
Claim 3. Si discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1, wherein the air pressure balance hole is at a top of the shell (see annotated Fig. 2); the filtering membrane is a single layer filtering membrane and is clinging to a bottom of the air pressure balance hole (Fig. 2); and the connecting port is internally provided with an internal thread (annotated Fig. 2) adapted to an external thread of the positive-pressure connector (Fig. 1).

    PNG
    media_image1.png
    654
    822
    media_image1.png
    Greyscale

Claim 10. Si discloses a method using a device for preventing contamination of a positive-pressure connector of an indwelling needle ([0012]), wherein the device comprises: a shell (4), a connecting port (i.e., port of cap 4 with internal threads identified in annotated Fig. 2) fixedly connected to the shell and used for connecting to the positive-pressure connector, an air pressure balance hole (6) disposed opposite to the connecting port and provided on the shell, and a filtering membrane (5) disposed between the air pressure balance hole and the connecting port (Fig. 2); wherein the method comprises: 
providing the filtering membrane between the air pressure balance hole and the connecting port (Fig. 2); and 
isolating and filtering microorganisms, bacteria, viruses, dusts and particulate pollution sources through the filtering membrane, wherein an inner cavity of the shell is in communication with the outside through the air pressure balance hole to achieve air exchange, and ensure that the device is in a positive-pressure state ([0012]).

Claims 1, 4-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US Pub. No. 2011/0212294 A1).
Claim 1. Kato discloses a device for preventing contamination of a positive-pressure connector of an indwelling needle, comprising: 
a shell (1); 
a connecting port (i.e., port of cap 1 with internal threads 14) fixedly connected to the shell and used for connecting to the positive-pressure connector; 
an air pressure balance hole (12 or 13) disposed opposite to the connecting port and provided on the shell (Fig. 2; [0060]); and 
a filtering membrane (2,3) disposed between the air pressure balance hole and the connecting port (Fig. 2; [0061], [0064]).
Claim 4. Kato discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1, wherein the air pressure balance hole is at a top of the shell (i.e., side of cap 1 with recess 12 is interpreted as the top side); the filtering membrane comprises a primary filtering membrane (22) clinging to a bottom of the air pressure balance hole (i.e., second film 22 positioned at the bottom of recess 12); and a second filtering membrane (21) directly below the primary filtering membrane (Fig. 2); and the connecting port is internally provided with an internal thread (14) adapted to an external thread of the positive-pressure connector ([0060]; i.e., since threaded portion 14 has a shape to screw with a three-way stopcock, it is also capable of being screw onto an external thread of a positive-pressure connector).
Claim 5. Kato discloses a device for preventing contamination of a positive-pressure connector of an indwelling needle, comprising: 
a shell (1); 
a connecting port (i.e., port of cap 1 with internal threads 14) fixedly connected to the shell and used for connecting to the positive-pressure connector; 
an air pressure balance hole (i.e., hole opposite of port with internal threads 14, see annotated Fig. 1) disposed opposite to the connecting port and provided on the shell (Fig. 2; [0060]); 

    PNG
    media_image2.png
    462
    815
    media_image2.png
    Greyscale

a filtering membrane (2) disposed between the air pressure balance hole and the connecting port (Fig. 2; [0061]);
wherein 
a top of the shell is provided with an upward convex part (i.e., wall portion of cap 1 with identified air pressure balance hole in annotated Fig. 1 extend upward similar to that illustrated in instant Fig. 3); 
the air pressure balance hole is at the convex part (annotated Fig. 1); 
the filtering membrane comprises 
a primary filtering membrane clinging to a bottom of the air pressure balance hole (31); and 
a second filtering membrane (22) and a third filtering membrane (21) sequentially provided from top to bottom below the primary filtering membrane, 
wherein the third filtering membrane is clinging to a top of the connecting port (i.e., since recess 13 is a top portion of the portion of cap 1 forming port with threads 14); and 
the connecting port is internally provided with an internal thread (14) adapted to an external thread of the positive-pressure connector.
Claim 6. Kato discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1, wherein 
a top of the shell is provided with a downward groove (13); the air pressure balance hole is at the groove; 
the interior of the shell is provided with an upward convex platform (i.e., wall extending from recess 12 forms the upward convex platform); 
the filtering membrane comprises 
a primary filtering membrane (21) clinging to a bottom of the air pressure balance hole; and 
a second filtering membrane (31) laid on the platform; and 
the connecting port is internally provided with an internal thread (14) adapted to an external thread of the positive-pressure connector (Fig. 2).
Claim 8. Kato discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1, wherein 
the air pressure balance hole (12) is at a top of the shell (Fig. 1; i.e., recess 12 is formed at the top surface of cap 1); 
the filtering membrane comprises 
a primary filtering membrane (22) clinging to a bottom of the air pressure balance hole (Fig. 2); and 
a second filtering membrane (21) clinging to a top of the connecting port; and 
the connecting port is internally provided with an internal thread (14) adapted to an external thread of the positive-pressure connector.
Claim 11. Kato discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle, comprising: 
a shell (1); 
a connecting port (i.e., port of cap 1 with internal threads 14) fixedly connected to the shell and used for connecting to the positive-pressure connector; 
a plurality of air pressure balance holes (12, 13) disposed opposite to the connecting port and provided on the shell (Fig. 2); and 
a plurality of filtering membranes (2, 3) disposed between the air pressure balance hole and the connecting port (Fig. 2; [0061], [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Pub. No. 2011/0212294 A1) in view of Davis (US Pub. No. 2011/0009717 A1).
Claim 7. Kato discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1, wherein 
the interior of the shell is provided with an upward convex platform (i.e., wall extending from recess 12 forms the upward convex platform); 
the filtering membrane comprises 
a primary filtering membrane laid on the platform (31); and 
a second filtering membrane disposed between the primary filtering membrane and the connecting port (21); and 
the connecting port is internally provided with an internal thread (14) adapted to an external thread of the positive-pressure connector (Fig. 2).
Kato does not explicitly disclose that the air pressure balance hole is at a side wall of the shell. However, it is noted that Davis also discloses a device with a filter membrane covering an air pressure balance hole (304) ([0051]), wherein Davis discloses that vent 304 may be positioned on the proximal, distal, or sides of the body of the device ([0051]). Therefore, since both Kato and Davis are drawn to devices for preventing contamination with a filter, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the air pressure balance hole of Kato being on the side wall of the shell since Davis discloses that such openings may be placed on the proximal or distal ends (interpreted as the top or bottom) or the side of the body to providing sufficient air pressure balance ([0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Si (CN 203694250 U) in view of Zhang (CN 204246597 U) and Kato (US Pub. No. 2011/0212294 A1). It is noted that citations of Si and Zhang are referring to the provided English Translation.
Claim 9. Si discloses the device for preventing contamination of a positive-pressure connector of an indwelling needle according to claim 1, wherein the shape of the shell comprises, but is not limited to, a cylindrical shape (Figs. 1, 2), a spherical shape, an ellipsoidal shape, a rectangular shape, a gourd shape, an upper convex lower flat shape, an upper flat lower convex shape, an upper large lower small shape, or an upper small lower large shape  and the shape of the air pressure balance hole comprises, but is not limited to, a circle (Fig. 2), an ellipse, a square, a rectangle, or a triangle but does not explicitly disclose that the pore diameter of the filtering membrane is 0.02-2 μm, that the pore diameter of the air pressure balance hole is from nanometer to millimeter, or that the filtering membrane comprises, but is not limited to, a polyethersulfone membrane, a cellulose filter membrane, a nuclear track membrane, an ion-exchange membrane, a nylon membrane, a polytetrafluoroethylene membrane, a polyvinylidene fluoride membrane, or a polypropylene membrane.
First, it is noted that Zhang discloses a filter film for use with an indwelling needle, wherein the filter pore size being 0.1µm to 0.8µm ([0005]). Therefore, since both Si and Zhang are drawn to filtering member for an indwelling needle, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the filter of Si with the pore diameter of the filtering membrane is 0.02-2 μm since Zhang discloses filter pore size being 0.1µm to 0.8µm being suitable for filtering out impurities for an indwelling needle. 
Second, while Si does not explicitly disclose the size of hole 6, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that such hole would have an appropriate dimension for an indwelling needle unit (Fig. 1) including the pore diameter of the air pressure balance hole being from a nanometer to a millimeter (as interpreted, see above for details). Moreover, it is also noted that Zhang further discloses that the structure of the filter film being provided 1-6 thousand holes ([0005]). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the exhaust hole of Si in view of Zhang having a diameter from a nanometer to a millimeter since Zhang discloses that the filter film having a size of 1 mm (i.e., one thousand holes with aperture 0.1µm) and Si discloses that exhaust hole 6 having a diameter less than the diameter of film 5 (Fig. 2).
Third, while Si discloses that the material of film 5 being lyophobic ([0012]), both Si and Zhang does not explicitly disclose the material composition of the filter film and thus, does not explicitly disclose of the filtering membrane comprises, but is not limited to, a polyethersulfone membrane, a cellulose filter membrane, a nuclear track membrane, an ion-exchange membrane, a nylon membrane, a polytetrafluoroethylene membrane, a polyvinylidene fluoride membrane, or a polypropylene membrane. However, it is noted that Kato also discloses a filter membrane for medical device ([0001]) with material of polytetrafluoroethylene (PTFE) and polypropylene (PP) have hydrophobic properties ([0009]-[0010]). Therefore, since Si discloses that the material of film 5 being lyophobic, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify film 5 of Si to comprise a polytetrafluoroethylene membrane or a polypropylene membrane since Kato discloses that PTFE and PP are known hydrophobic material suitable for filter membrane for a medical device ([0009]-[0010]).
Thus, the limitations of claim 9 is disclosed by Si in view of Zhang and Kato.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783